DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “resetting a timer when the nozzle was last used to print a preceding page…” However, “resetting” is a present tense verb, and thus it is unclear how one can reset in the present tense when the nozzle was last used to print a preceding page. Clarification is required. 
Because all other claims depend from claims 1 and 6, they are also rejected on this basis. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Little et al. (7,360,859) in view of Strunk et al. (8,814,293) and Kawatoko et al. (6,808,247)

 	Regarding claims 1, 6 and 8, Little teaches a device and non-transitory computer-readable medium comprising: 
a controller (fig. 1, item 20) to: 
determine an amount of idle time of a nozzle of a plurality of nozzles in a print head including: 

compare the amount of idle time of the nozzle to a threshold (fig. 7, step 56); and
in response to the amount of idle time of the nozzle exceeding the threshold, transmit a signal to the print head to cause the nozzle to eject the number of printing fluid drops from a printing fluid reservoir (fig. 1, item 24) for maintenance of the nozzle (fig. 7, step 58) and 
in response to the amount of idle time of the nozzle not exceeding the threshold, forego the maintenance of the nozzle during the next page gap (fig. 7, step 62).
next page gap. Strunk teaches this (Strunk, col. 2, lines 1-7). It would have been obvious to one of ordinary skill in the art at the time of invention to eject flushing droplets in a next page gap, as disclosed by Strunk, instead of into a capping member, as disclose by Little because doing so would allow for such flushing in a pagewidth printer, thereby allowing Little’s scanning type printer maintenance technique to be adapted to a pagewidth printer. 
Upon combination of Strunk with Little the resulting device would meet the limitation: for each nozzle of the plurality of nozzles, select a particular page gap among a plurality of page gaps during a printing process to perform the maintenance of the nozzle based on the amount of idle time of the nozzle (Note that because there are multiple page gaps in any given printing process, the process would necessarily need to pick the next page gap following a determination that idle time of a specific nozzle exceeded a certain amount in which to eject the fluid). 
Little in view of Strunk does not explicitly teach resetting a timer when the nozzle was used to print a preceding page, incrementing the timer when the nozzle is not used to print each page subsequent to the subsequent page, and add, to the timer, a predicted time duration to print a next page to generate a resulting value of the timer, wherein the resulting value of the timer is the amount of idle time of the nozzle.
Kawatoko teaches resetting a timer (Kawatoko, fig. 7, step 511), incrementing the timer since the reset (Kawatoko, fig. 7, step 504), and adding to the timer a predicted time duration (Kawatoko, fig. 7, step 508, time alpha) until a next discharge opportunity to generate a resulting value of the timer (Kawatoko, fig. 7, step 508, time slapsed time + alpha), wherein the resulting value of the timer is an amount of time until 
Upon applying the disclosure of Kawatoko, which teaches estimating the timing of a future carriage positioning above a non-print media discharge collector, to the device of Little in view of Strunk, which teaches waiting for page gaps to discharge ink, the resultant device would allow for the prediction of timings of future page gaps to allow for the controller to either discharge ink immediately if the future page gap was more than a certain timing in the future or wait for the page gap to discharge ink if the future page gap was less than a certain timing in the future.  
Note that Examiner understands that Kawatoko’s timer keeps track of preliminary ejections of a head, as opposed to Little’s disclosure, which tracks a last ejection of a particular nozzle. Nonetheless, Examiner maintains that the technique of monitoring a period of time since a preliminary ejection would have been equally applicable so as to monitor a period of elapsed time since any ejection by any given nozzle. 

Regarding claim 2, Little in view of Strunk and Kawatoko teaches the device of claim 1, wherein the amount of idle time of the nozzle further includes an addition of of the preceding page (Kawatoko, see fig. 7, note that if the print time of the preceding page does not exceed the preliminary 

Regarding claim 3, Little in view of Strunk and Kawatoko teaches the device of claim 1, wherein the predicted time duration to print the next page is determined based on a measure of page speed (Kawatoko, see fig. 4, Note that upon combination of the references, the limitation would be met).
 	Regarding claim 4, Little in view of Strunk and Kawatoko teaches the device of claim 1, wherein, for each nozzle of the plurality of nozzles, each time the nozzle is not used to print a page, the controller is to: 

increment the number of printing fluid drops to eject from the nozzle based on an increment of the 

 	Regarding claim 5, Little in view of Strunk and Kawatoko teaches the device of claim 4, wherein the timer is used to determine the amount of idle time for each nozzle of the plurality of nozzles in the print head (Little, see fig. 7, Kawatoko, fig. 7, note that upon combination of the references, the claimed limitation would be met).


 	Regarding claim 9, Little in view of Strunk and Kawatoko teaches the non-transitory computer-readable medium of claim 6, wherein the instructions that when executed cause the processor to: 
increment the timer based on a determination that the amount of idle time of the nozzle does not exceed a threshold (Little, fig. 7, Note that there is necessarily a timer, and the timer necessarily functions in the claimed manner). 

Regarding claims 16 and 18, Little in view of Strunk and Kawatoko teaches the device and non-transitory computer readable medium according to claims 1 and 6, respectively, wherein the controller is to, 

Regarding claims 17 and 19, Little in view of Strunk and Kawatoko teaches the device and non-transitory computer readable medium according to claims 1 and 6, respectively, 

perform the maintenance of the nozzle at a next interval of a printing process (Little, see fig. 7, Kawatoko, fig. 7, note that upon combination of the references, the claimed limitation would be met). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 6 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853